IN THE 29TH JUDICIAL CIRCUIT, JASPER COUNTY, MISSOURI

 

 

Judge or Division: Case Number: 20AO-CC00189

 

 

 

 

 

DAVID BOYCE MOUTON
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address:
APRIL M MOORE DANIEL P MOLLOY

3271 EAST BATTLEFIELD FILED

SUITE 350 Melissa Holcomb - Clerk

vs. SPRINGFIELD, MO 65804 '30/2020

Defendant/Respondent: Court Address: JASPER cobnry CIRCUIT CLERK
JUAN R PENDERGRASS 601 S. Pearl JOPUIN, MISSOURI
Nature of Suit: JOPLIN, MO 64801
CC Pers Injury-Vehicular (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

The State of Missouri to: MAC TRANSPORTATION SERVICES LLC

 

Alias:
13694 GERANIUM STREET
CHINO, CA 91709
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of
RT

which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action.

MELISSA HOLCOMB, CIRCUIT CLERK
EER OEY 10/30/2020 /S/L_Shellenbarger Court Clerk

Date Cieik

 

 

Further Information:
Officer’s or Server's Affidavit of Service

 

 

 

 

 

 

 

 

 

 

 

 

| certify that: mA 2
4. 1am authorized to serve process in civil actions within the state or territory where the above summons was served. S> =z
2. My official title is of County, = fstate).
3. | have served the above summons by: (check one) DS x
(_] delivering a copy of the summons and a copy of the petition to the defendant/respondent. , = =
[_] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the wn = oO
defendant/respondent with , a person of the defendant's/respondent's famiy
over the age of 15 years who permanently resides with the defendant/respondent. = = mm
(J (for service on a corporation) delivering a copy of the summons and a copy of the petition to n@
(name) 2 Sttitle)
(] other: eo = .
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).
| am: (check one) (1) the clerk of the court of which affiant is an officer.
[_] the judge of the court of which affiant is an officer.
(Seal) | authorized to administer oaths in the state in which the affiant served the above

summons. (use for out-of-state officer)
() authorized to administer oaths. (use for court-appointed server)

 

Signature and Title

 

Service Fees

 

 

 

 

 

Summons $
Non Est $
Mileage $ ( miles @ $ per mile)
Total $
See the following page for directions to officer making return on service of summons.
OSCA (07-18) SM60 (SMOS) For Court Use Only. Document ID# 20-SMOS-164 1 of 2 (20A0-CC00189) Rules 54.06, 54.07, 54.14, 54.20;

506.500, 506.510 RSMo

Case 3:20-cv-05120-JAM Document 1-1 Filed 12/04/20 Page 1 of 7

 
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
defendant's/respondent's refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
a copy of the summons and motion to the guardian personally, (3) On Corporation, Partnership or Other
Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
registered agent or to any other agent authorized by appointment or required by law to receive service of process;
(4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word
“territory” for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
within the state or territory where service is made.

Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
30 days after service.

 

 

 

OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-164 2 of 2 (20A0-CC00189) Rules 54.06, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo

Case 3:20-cv-05120-JAM Document 1-1 Filed 12/04/20 Page 2 of 7
IN THE CIRCUIT COURT OF JASPER COUNTY, MISSOURI

APRIL MOORE,
Plaintiff,
vs. Case No. 20AO-CC00189
JUAN PENDERGRASS and

MAC TRANSPORTATION
SERVICES, LLC,

81:6 WY S- AONOZ02

JAIU3HS ONIGUYNY3G NYS

)
)
)
)
)
)
)
)
)
)
Defendants. )
SECOND AMENDED PETITION
Count I- Juan Pendergrass
COMES NOW plaintiff, April Moore, by and through her attorneys of record,
and for her cause of action against defendant Juan Pendergrass, states, alleges and avers
as follows:
hk. Jurisdiction and venue are proper in the Circuit Court of Jasper County,
Missouri because the incident at issue herein occurred in Jasper County, Missouri and the
amount in controversy exceeds $25,000.00.
2. On June 29, 2019, plaintiff April Moore was operating a motor vehicle
westbound on Interstate 44 within the city limits of Joplin in Jasper County, Missouri.
2: Plaintiff stopped her vehicle on the shoulder of westbound Interstate 44,

exited her vehicle, opened the rear driver's side door, and leaned into the backseat of her

vehicle.

Case 3:20-cv-05120-JAM Document 1-1 Filed 12/04/20 Page 3 of 7

Q3AI3934

Wd Z#:Z0 - OZOZ ‘6Z 4890190 - uNdor - AUNOD Jadser - pally Ayeoiuds5e/3
4.

Pendergrass, operating a tractor trailer on westbound Interstate 44, collided with plaintiff

As plaintiff was leaning into the backseat of her vehicle, defendant

and/or the rear door of plaintiffs vehicle while plaintiff was leaning into the backseat of

her vehicle.

a:

At the time and place of the collision, defendant Pendergrass had the duty

to exercise that degree of care that a very careful person would exercise under the same

or similar circumstances.

6.

(a)

(b)

(c)

(d)
(c)

(1)

Defendant Pendergrass was negligent in that:

He failed to keep a careful lookout;

He failed to operate the motor vehicle on the traveled portion of Interstate
44:

He drove at a speed which made it impossible for him to stop within the
range of his vision;

He drove at an excessive speed;

He knew or by the use of the highest degree of care could have know that
there was a reasonable likelihood of collision in time thereafter to have
stopped, swerved, slackened speed, sounded a warning, slackened speed
and swerved, slackened speed and sounded a warning, or swerved and
sounded a warning, but he failed to do so;

He permitted his vehicle to come into contact with plaintiff who was

standing on the shoulder of Interstate 44;

Case 3:20-cv-05120-JAM Document 1-1 Filed 12/04/20 Page 4 of 7

Wd Zb:Z0 - 0Z0Z ‘BZ 48q0}90 - uNdor - AjunoD Jadser - parla Ayeoiu0da/3
(g)

(h)

(i)

G)

(a)

(b)
)
(d)
(e)
(f)
(g)
(h)
(i)
G)
(k)

He permitted his vehicle to come into contact with a vehicle stopped on the
shoulder of Interstate 44;

His motor vehicle came into contact with the rear driver’s side door of
plaintiff's motor vehicle;

He failed to yield the right-of-way in that he failed to make a lane change
into a lane not adjacent to that of plaintiff's stationary vehicle; and/or

He failed to reduce the speed of his motor vehicle when approaching
plaintiffs stationary vehicle.

As a result of defendant’s negligence, plaintiff sustained the following:

Past and future expenses for medical supplies, medicine, and the services of

physicians, nurses, hospitals, pharmacists, therapists, psychologists, and
other health care providers and related medical expenses;
Injury to her left buttock;

Injury to her neck:

Injury to her back;

Injury to right hand;

Injury to her right arm;

Depression;

Anxiety;

Lost wages;

Diminution of earning capacity;

Loss of household contributions.

=
»

Case 3:20-cv-05120-JAM Document 1-1 Filed 12/04/20 Page 5 of 7

Wd 2:20 - OZOZ 6Z 49G0}90O - undor Aunop jadser - pols Ayeouonoaly
WHEREFORE plaintiff prays for a judgment against defendant Juan Pendergrass
in such sum as is fair and reasonable, for post-judgment interest at the legal rate, for an
award of her taxable court courts, and for such further relief as is just and proper.

Count II — MAC Transportation Services, LLC

COMES NOW plaintiff, April Moore, by and through her attorneys of record,
and for her cause of action against defendant MAC Transportation Services, LLC, states,
alleges and avers as follows:

1. Jurisdiction and venue are proper in the Circuit Court of Jasper County,
Missouri because the incident at issue herein occurred in Jasper County, Missouri and the
amount in controversy exceeds $25,000.00.

oe On June 29, 2019, plaintiff April Moore was operating a motor vehicle
westbound on Interstate 44 within the city limits of Joplin in Jasper County, Missouri.

3 Plaintiff stopped her vehicle on the shoulder of westbound Interstate 44,
exited her vehicle, opened the rear driver's side door, and was leaned into the backseat of
her vehicle.

4. As plaintiff was leaning into the backseat of her vehicle, Juan Pendergrass,
operating a tractor trailer on westbound Interstate 44, collided with plaintiff and/or the
rear door of plaintiff's vehicle while plaintiff was leaning into the backseat of her vehicle.

5. At the time and place of the collision, Juan Pendergrass was the agent

.

and/or employee of defendant MAC Transportation Services, LLC

Case 3:20-cv-05120-JAM Document 1-1 Filed 12/04/20 Page 6 of 7

Wd Z¥:Z0 - OZOZ ‘6Z 18q0100 - uNdor - AUNOD Jadser - payly Ajpeatud.99a/3
6. At the time and place of the collision, Juan Pendergrass was operating the
motor vehicle within the course and scope of his employment and/or agency for
defendant MAC Transportation Services, LLC.

7. Defendant MAC Transportation Services, LLC strictly liable for the
damages caused or contribute to be caused by the negligent acts of defendant Juan
Pendergrass within within the course and scope of his agency and/or employment with
defendant MAC Transportation Services, LLC.

WHEREFORE plaintiff prays for a judgment against defendant MAC
Transportation Services, LLC in such sum as is fair and reasonable, for post-judgment
interest at the legal rate, for an award of her taxable court courts, and for such further

relief as is just and proper.

  

: ASSOCIATES, P.C.

 

 

nn ae 7 =~
DANIEL P. MOLLOY HS 8871L
3271 E. Battlefield, Suite 350
Springfield, MO 65804
Ph. (417) 889-1400
Fax (417) 889-5359
daniel(@autoinjury.com
Attorney for Plaintiff

 

Case 3:20-cv-05120-JAM Document 1-1 Filed 12/04/20 Page 7 of 7

Wd ZP:Z0 - 0Z0Z ‘6Z 48qO10 - udor - AuNOD Jedsef - pails AjjeoUu0Noe/3
